Citation Nr: 1825508	
Decision Date: 04/30/18    Archive Date: 05/07/18

DOCKET NO.  14-411 81	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Entitlement to service connection for a bilateral hearing loss disability.

2.  Entitlement to service connection for tinnitus.  


REPRESENTATION

Appellant represented by:	Colorado Division of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

L. Baskerville, Counsel 
INTRODUCTION

The Veteran served on active duty from November 1967 to November 1970.

These matters come before the Board of Veterans' Appeals (Board) on appeal from an August 2012 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.  

In November 2016, the appellant testified at a videoconference Board hearing before the undersigned Veterans Law Judge.  A copy of the transcript has been associated with the Veteran's virtual claims file.  


FINDINGS OF FACT

1.  The evidence of record is at least in equipoise as to whether the Veteran's hearing loss is related to his in-service noise exposure. 

2.  The evidence of record is at least in equipoise as to whether the Veteran's tinnitus is related to his in-service noise exposure.


CONCLUSIONS OF LAW

1.  Resolving doubt in favor of the Veteran, service connection for bilateral hearing loss disability is warranted.  38 U.S.C. §§ 1110, 1112, 1113, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309, 3.385 (2017).

2.  Resolving doubt in favor of the Veteran, service connection for tinnitus is warranted.  38 U.S.C. §§ 1110, 1112, 1113, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.159, 3.303 (2017).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000 (VCAA)

The Board finds that entitlement to service connection for bilateral hearing loss disability and tinnitus can be granted.  Therefore, no further development is required as any deficiency has been rendered moot.

II.  Service Connection

In order to obtain service connection under 38 U.S.C. § 1110 (2012) and 38 C.F.R. § 3.303(a) (2017) a Veteran must satisfy a three element test: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service - the so- called 'nexus' requirement.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004); Walker v. Shinseki, 708 F.3d 1331, 1333 (Fed. Cir. 2013).  

Here, the Veteran has submitted competent and credible evidence that he has current disabilities - namely bilateral hearing loss and tinnitus.  At the June 2012 VA examination, the Veteran was diagnosed with bilateral sensorineural hearing loss and tinnitus.  Next, there is evidence of an in-service injury.  Specifically, the Veteran stated that he was exposed to gun fire while on active duty because he was part of a search and destroy mission and used .50 caliber machine guns every day while on missions.  The Veteran's DD 214 confirms that the Veteran's duty assignment was an armored reconnaissance intelligence specialist.  Accordingly, the Board accepts the Veteran's account of in-service acoustic trauma.  

Having found that the Veteran suffers from hearing loss and tinnitus and sustained acoustic trauma in service, the Board finds that the evidence is at least in equipoise on whether the Veteran's hearing loss and tinnitus are related to his military service.  

In June 2012, the Veteran was afforded a VA examination where the examiner found that the Veteran's hearing loss was less likely than not related to service.  The examiner reasoned that that the Veteran's entrance and exit audiograms noted normal hearing in both ears at all frequencies.  The examiner further opined that the Veteran's tinnitus was less likely than not related to service because the Veteran reported that his tinnitus only occurs a couple of times a month and he could not recall if the tinnitus was present while in service.  

In contrast, the Veteran submitted private medical records in June 2016 from Dr. D.S. of Rocky Mountain Audiology who opined that the Veteran's hearing loss was "more likely than not (better than 50% probability) caused by military noise exposure, [d]ue to the fact [that] the [Veteran] was exposed to numerous types of weapon fire, land mine and mortars without ear protection that are known to be over the safe limit of noise exposure and can cause acoustic trauma and noise induced hearing loss.  Therefore it is more likely than not that result of military noise exposure."

On the one hand, the June 2012 examiner opined that the Veteran's hearing loss was not related to service based on normal audiograms in service.  However, service connection for a bilateral hearing loss disability is available despite no in-service hearing loss.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992)(absence of in-service hearing loss is not fatal to service connection claim); see also Hensley v. Brown, 5 Vet. App. 155, 159 (1993).  Further, the examiner stated that the Veteran's intermittent reports of tinnitus makes it less likely than not it is related to service.  

On the other hand, Dr. D.S. opined that the Veteran's hearing loss is more than likely related to service based on his reports of in-service noise exposure service.   She reasoned that his type of exposure makes his current hearing loss more likely than not.  

The Board also notes that the Veteran is competent to describe being exposed to loud noise and is competent to describe observable symptoms such as loss of hearing as it is an observable symptom.  See Jandreau v. Nicholson, 492 F.3d at 1376-77; Charles v. Principi, 16 Vet. App. at 374 (a veteran is competent to testify that he experienced ringing in his ears in service and had experienced ringing in his ears ever since service).  The Veteran has provided credible evidence of in-service acoustic trauma, he has stated that he experienced symptoms during service, and he has endorsed symptoms of hearing loss since service.  Further, he stated that he has not experienced any post-service noise trauma.  He testified that he worked as a chef which has a low probability of exposure to acoustic trauma.

Given the Veteran's current hearing loss; his in-service military occupational specialty and in-service noise exposure; his reports of hearing loss; and conflicting VA and private medical opinions; the Board finds that the evidence is at least in equipoise.  Resolving reasonable doubt in favor of the Veteran, service connection is warranted for a bilateral hearing loss disability.  38 U.S.C. § 5107; 38 C.F.R. § 3.102.

Further, at the Board hearing, the Veteran testified that he has suffered from tinnitus since during service and ever since service.  Importantly, tinnitus is unlike hearing loss, in that it is capable of lay observation.  Moreover, the Board credits the Veteran's statements that he has suffered from tinnitus since service.  Therefore, his lay statements are both competent and credible.  For that reason, the Board finds that the evidence is at least in equipoise.  Therefore, applying the doctrine of the benefit of the doubt, the Board finds that service connection for tinnitus is warranted.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for a bilateral hearing loss disability is granted.

Entitlement to service connection for tinnitus is granted.  



____________________________________________
K.J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


